Clifton Bancorp Inc. Announces Financial Results for the Second Quarter Ended September 30, 2015 and Extension of Stock Repurchase Program Clifton, New Jersey – October 28, 2015 Clifton Bancorp Inc. (Nasdaq: CSBK) (the “Company”), the holding company for Clifton Savings Bank, today announced results for the second quarter ended September 30, 2015.Net income for the second quarter was $1.54 million ($0.06 per diluted share) as compared to net income of $1.48 million ($0.06 per diluted share) for the quarter ended September 30, 2014. Net income for the six months ended September 30, 2015 was $3.20 million ($0.13 per diluted share) as compared to $3.10 million ($0.12 per diluted share) for the same period in 2014. The Company also announced today that it has expanded its stock repurchase program to acquire an additional 2,569,000 shares of the Company’s outstanding common stock. Through October 27, 2015, the Company has repurchased approximately 2,322,000 shares at a weighted average share price of $13.81 per share. The expanded repurchase program authorizes the Company to repurchase approximately 10% of shares currently outstanding. Repurchases will be made through open market purchases or through privately negotiated transactions from time to time depending on market conditions and other factors. Notable Items · Net loan portfolio growth of 5.6% since March 31, 2015, and 3.4% since June 30, 2015; · Nonperforming loans to total gross loans decreased to 0.64% at September 30, 2015; · The Compensation Committee of the Company’s Board of Directors approved restricted stock and stock option grants of approximately 512,000 and 1,109,000 shares, respectively, during the quarter ended September 30, 2015; and · 791,900 shares of common stock were repurchased during the second quarter of 2015 at a weighted average share price of $13.87. Paul M. Aguggia, Chairman, President, and Chief Executive Officer, stated,“We continue to build our core business to compete more effectively in our markets. We are pleased to report consistent quarterly income and stellar asset quality while we invest in the Company operationally and through repurchases of our shares.” Balance Sheet and Credit Quality Review Total assets decreased $33.0 million, or 2.8%, to $1.15 billion at September 30, 2015, from $1.19 billion at March 31, 2015. The decrease in total assets was primarily due to a decrease in cash, a significant amount of which was used to repurchase stock. Net loans increased $36.2 million, or 5.7%, to $677.3 million at September 30, 2015 from $641.1 million at March 31, 2015 primarily due to growth in the residential real estate loan portfolio. Securities decreased $39.3 million, or 9.4%, to $379.6 million at September 30, 2015 from $418.9 million at March 31, 2015, mainly as a result of calls, maturities and repayments on securities. Cash and cash equivalents were mostly redeployed into loans. Securities totaling $1.9 million were sold during the six months ended September 30, 2015, resulting in a gain of $72,000. Cash and cash equivalents decreased $31.4 million, or 63.8%, to $17.9 million at September 30, 2015 from $49.3 million at March 31, 2015. Deposits decreased $20.9 million, or 3.0%, to $678.6 million at September 30, 2015 from $699.5 million at March 31, 2015, mainly due to our continued management of the cost of funds by allowing controlled, higher priced time deposit runoff. Borrowed funds increased $16.5 million, or 15.4%, to $124.0 million at September 30, 2015 from $107.5 million at March 31, 2015, as borrowings were utilized to fund loan growth. The outstanding borrowings as of September 30, 2015 have an average rate of 2.03% and such borrowings have an average term of 18 months. All outstanding borrowings are with the Federal Home Loan Bank of New York. Total stockholders’ equity decreased $29.7 million, or 8.1%, to $338.3 million at September 30, 2015 from $368.0 million at March 31, 2015, primarily as a result of $31.4 million in repurchases of common stock, and $4.5 million in cash dividends, partially offset by net income of $3.2 million. Non-accrual loans decreased $1.3 million, or 23.3%, to $4.3 million at September 30, 2015 from $5.6 million at March 31, 2015.Included in non-accrual loans at September 30, 2015 were seven loans totaling $1.2 million that were current or less than 90 days delinquent, but which were previously 90 days or more delinquent and on a non-accrual status pending a sustained period of repayment performance (generally six months).The percentage of nonperforming loans to total gross loans decreased to 0.64% at September 30, 2015 from 0.88% at March 31, 2015.The allowance for loan losses to nonperforming loans increased to 83.72% at September 30, 2015 from 61.53% at March 31, 2015. Income Statement Review Net interest income decreased by $42,000, or 0.6%, to $6.54 million for the three months ended September 30, 2015 as compared to $6.58 million for the three months ended September 30, 2014, despite an increase of $15.1 million in average net interest-earning assets, coupled with an increase of 9 basis points in net interest margin. Net interest income increased $134,000, or 1.0%, to $13.12 million for the six months ended September 30, 2015 as compared to $12.98 million for the six months ended September 30, 2014, reflecting an increase of $48.7 million in average net interest-earning assets, coupled with an increase of 7 basis points in net interest margin. The provision for loan losses decreased $201,000, or 66.8%, to $100,000 for the three months ended September 30, 2015, as compared to $301,000 for the three months ended September 30, 2014, and decreased $266,000, or 60.6%, to $173,000 for the six months ended September 30, 2015, as compared to $439,000 for the six months ended September 30, 2014. The decreases for the 2015 periods were mainly the result of overall favorable trends in qualitative factors related to delinquencies considered in the periodic review of the general valuation allowance, and the decrease in charge-offs. Non-interest income decreased $22,000, or 4.6%, to $452,000 for the three months ended September 30, 2015 from $474,000 for the three months ended September 30, 2014, due to a decrease in fees and service charges on loans and deposits. Non-interest income increased $144,000, or 17.5%, to $966,000 for the six months ended September 30, 2015 from $822,000 for the six months ended September 30, 2014. The increase was mainly attributable to an increase in income from bank owned life insurance, net of a decrease in gains on sales of securities. Securities available for sale totaling $1.9 million were sold during the six months ended September 30, 2015, resulting in a gain of $72,000, while securities available for sale totaling $1.0 million were sold during the six months ended September 30, 2014, resulting in a gain of $102,000. Non-interest expenses increased $48,000, or 1.1%, to $4.58 million for the three months ended September 30, 2015, as compared to $4.53 million for the three months ended September 30, 2014. Non-interest expenses increased $426,000, or 4.9%, to $9.10 million for the six months ended September 30, 2015, as compared to $8.67 million for the six months ended September 30, 2014. The increase for the six month period was driven by increases in salaries and employee benefits and professional services, partially offset by a decrease in directors’ compensation. The increase in salaries and employee benefits includes typical annual increases in compensation and benefits expenses and costs related to the hiring of additional personnel, as well as a related increase in employee stock ownership plan expense and expenses related to the granting of equity awards under the 2015 Equity Incentive Plan. Professional services included an increase in legal fees primarily related to the development and implementation of products and services and the Bank’s branding and marketing efforts as well as an increase in consulting expense. The decrease in directors’ compensation in the current year related to the prior year including a charge recorded as a result of a lump sum payment from the directors’ retirement plan. About Clifton Bancorp Inc. Clifton Bancorp Inc. is the holding company of Clifton Savings Bank, a federally chartered savings bank headquartered in Clifton, New Jersey. Clifton Savings Bank is an organization with dedicated people serving communities, residents and businesses. Clifton Savings operates 11 full-service banking offices located in the diverse and vibrant Northeastern counties of New Jersey. Forward-Looking Statements Clifton Bancorp makes forward-looking statements in this news release. These forward-looking statements may include: statements of goals, intentions, earnings expectations, and other expectations; estimates of risks and of future costs and benefits; assessments of probable loan and lease losses; assessments of market risk; and statements of the ability to achieve financial and other goals. Forward-looking statements are typically identified by words such as “believe,” “expect,” “anticipate,” “intend,” “outlook,” “estimate,” “forecast,” “project” and other similar words and expressions. Forward-looking statements are subject to numerous assumptions, risks and uncertainties, which change over time. Forward-looking statements speak only as of the date they are made. Clifton Bancorp does not assume any duty and does not undertake to update its forward-looking statements. Because forward-looking statements are subject to assumptions and uncertainties, actual results or future events could differ, possibly materially, from those that Clifton Bancorp anticipated in its forward-looking statements and future results could differ materially from historical performance. Clifton Bancorp’s forward-looking statements are subject to the following principal risks and uncertainties: general economic conditions and trends, either nationally or locally; conditions in the securities markets; changes in interest rates; changes in deposit flows, and in the demand for deposit, loan, and investment products and other financial services; changes in real estate values; changes in the quality or composition of theloan or investment portfolios; changes in competitive pressures among financial institutions or from non-financial institutions; the ability to retain key members of management; changes in legislation, regulations, and policies; and a variety of other matters which, by their nature, are subject to significant uncertainties. Clifton Bancorp provides greater detail regarding some of these factors in the “Risk Factors” section of its Annual Report on Form 10-K, which was filed on June 5, 2015. Clifton Bancorp’s forward-looking statements may also be subject to other risks and uncertainties, including those that it may discuss elsewhere in this news release or in its filings with the SEC, accessible on the SEC’s website at www.sec.gov. Contact:Bart D’Ambra (973) 473-2200 Selected Consolidated Financial Data At September 30, At March 31, (In thousands) Financial Condition Data: Total assets $ $ Loans receivable, net Cash and cashequivalents Securities Deposits FHLB Advances Total stockholders' equity Selected Consolidated Operating Data Three Months Ended Six Months Ended September 30, September 30, (In thousands, except share and per share data) Operating Data: Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Non-interest expenses Income before income taxes Income taxes Net income $ Basic earnings per share $ Diluted earnings per share $ Average shares outstanding - basic Average shares outstanding - diluted Average Balance Table Three Months EndedSeptember 30, Interest Interest Average and Yield/ Average and Yield/ Balance Dividends Cost Balance Dividends Cost Assets: (Dollars in thousands) Interest-earning assets: Loans receivable $ $ % $ $ % Mortgage-backed securities % % Investment securities % % Other interest-earning assets 72 % 95 % Total interest-earning assets % % Non-interest-earning assets Total assets $ $ Liabilities and stockholders' equity: Interest-bearing liabilities: Demand accounts $ 15 % $ 19 % Savings and Club accounts 58 % 61 % Certificates of deposit % % Total interest-bearing deposits % % FHLB Advances % % Total interest-bearing liabilities % % Non-interest-bearing liabilities: Non-interest-bearing deposits Other non-interest-bearing liabilities Total non-interest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Interest rate spread % % Net interest margin % % Average interest-earning assets to average interest-bearing liabilities x x Six Months EndedSeptember 30, Interest Interest Average and Yield/ Average and Yield/ Balance Dividends Cost Balance Dividends Cost Assets: (Dollars in thousands) Interest-earning assets: Loans receivable $ $ % $ $ % Mortgage-backed securities % % Investment securities % % Other interest-earning assets % % Total interest-earning assets % % Non-interest-earning assets Total assets $ $ Liabilities and stockholders' equity: Interest-bearing liabilities: Demand accounts $ 30 % $ 37 % Savings and Club accounts % % Certificates of deposit % % Total interest-bearing deposits % % FHLB Advances % % Total interest-bearing liabilities % % Non-interest-bearing liabilities: Non-interest-bearing deposits Other non-interest-bearing liabilities Total non-interest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Interest rate spread % % Net interest margin % % Average interest-earning assets to average interest-bearing liabilities x x Asset Quality Data Six Months Year Ended Ended September 30, March 31, (Dollars in thousands) Allowance for loan losses: Allowance at beginning of period $ $ Provision for loan losses Charge-offs ) ) Recoveries 3 - Net charge-offs ) ) Allowance at end of period $ $ Allowance for loan losses to total gross loans % % Allowance for loan losses to nonperforming loans % % At September 30, At March 31, (Dollars in thousands) Nonperforming Assets: Nonaccrual loans: One- to four-family real estate $ $ Multi-family real estate Commercial real estate Construction real estate 49 - Consumer real estate 69 73 Total nonaccrual loans Real estate owned - - Total nonperforming assets $ $ Total nonperforming loans to total gross loans % % Total nonperforming assets to total assets % % Selected Consolidated Financial Ratios Three Months Ended Six Months Ended September 30, September 30, Selected Performance Ratios (1): Return on average assets % Return on average equity % Interest rate spread % Net interest margin % Non-interest expenses to average assets % Efficiency ratio (2) % Average interest-earning assets to average interest-bearing liabilities x x x x Average equity to average assets % Dividend payout ratio % Net charge-offs to average ourtstanding loans during the periods % (1) Performance ratio are annualized. (2) Represents non-interest expense divided by the sum of net interest income and non-interest income including gains and losses on the sale of assets. Quarterly Data Quarter Ended September 30, June 30, March 31, December 31, September 30, (In thousands except shares and per share data) Operating Data Interest income $ Interest expense Net interest income Provision for loan losses 73 Net interest income after provision for loan losses Non-interest income Non-interest expenses Income before income taxes Income taxes Net income $ Share Data Basic earnings per share $ Diluted earnings per share $ Dividends per share $ Average shares outstanding - basic Average shares outstanding - diluted Shares outstanding at period end Financial Condition Data Total assets $ Loans receivable, net Cash and cash equivalents Securities Deposits FHLB advances Total stockholders' equity Assets Quality: Total nonperforming assets $ Total nonperforming loans to total gross loans % Total nonperforming assets to total assets % Allowance for loan losses $ Allowance for loan losses to total gross loans % Allowance for loan losses to nonperforming loans % %
